Name: Decision No 4/96 of the EC-EFTA Joint Committee on Common Transit of 5 December 1996 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  organisation of transport;  parliamentary proceedings;  politics and public safety
 Date Published: 1997-02-14

 Avis juridique important|21997D0214(02)Decision No 4/96 of the EC-EFTA Joint Committee on Common Transit of 5 December 1996 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure Official Journal L 043 , 14/02/1997 P. 0033 - 0043DECISION No 4/96 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 5 December 1996 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure (97/118/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof,Whereas by Decision No 1/95 of 26 October 1995 of the EC-EFTA Joint Committee, the Czech Republic, Hungary, Poland and Slovakia were invited to become Contracting Parties to the said Convention;Whereas in accordance with the procedure laid down in Article 15 A of the Convention, the accession of the countries concerned became effective on 1 July 1996;Whereas in consequence of the accession of these countries, Appendices I, II and III to the Convention concerned and the forms annexed thereto must be amended to include the translations into the languages of the new Contracting Parties of the endorsements used in standard practice by the customs authorities in connection with the movement of goods, and the codes corresponding to the names of the new countries,HAS DECIDED AS FOLLOWS:Article 1 Article 22 of Appendix I to the Convention shall be amended as follows:1. in paragraph 5, the section which contains the words 'Differences: office where goods were presented . . . . . . . . . . (name and country)`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Diferencias: mercancÃ ­as presentadas en la oficina (nombre y paÃ ­s)DA: Forskelle: det sted, hvor varerne blev frembudt (navn og land)DE: Unstimmigkeiten: Stelle, bei der die Gestellung erfolgte (Name und Land)EL: Ã Ã ©Ã ¡Ã ¶Ã ¯Ã ±Ã Ã ²: Ã ¥Ã ¬Ã °Ã ¯Ã ±Ã ¥Ã ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ªÃ ¯Ã ¬Ã ©Ã ³Ã ¨Ã Ã ­Ã ´Ã ¡ Ã ³Ã ´Ã ¯ Ã ´Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã Ã ¯ ( ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ·Ã ¾Ã ±Ã ¡)EN: Differences: office where goods were presented (name and country)FR: DiffÃ ©rences: marchandises prÃ ©sentÃ ©es au bureau (nom et pays)IT: Differenze: ufficio al quale sono state presentate le merci (nome e paese)NL: Verschillen: kantoor waar de goederen zijn aangebracht (naam en land)PT: DiferenÃ §as: mercadorias apresentadas na estÃ ¢ncia (nome e paÃ ­s)FI: Muutos: toimipaikka, jossa tavarat esitetty (nimi ja maa)SV: Avvikelse: tullanstalt dÃ ¤r varorna anmÃ ¤ldes (namn och land)CS: Nesrovnalosti: Ã º Orad, kterÃ ©mu bylo zbo OzÃ ­ dodÃ ¡no (nÃ ¡zev a zem Oe)HU: EltÃ ©rÃ ©sek: Hivatal, ahol az Ã ¡ruk bemutatÃ ¡sa megt MortÃ ©nt (nÃ ©v Ã ©s orszÃ ¡g)IS: Breying: tollstjoraskriftstofa Ã ¸ar sem vÃ ´rum var framvisad (Nafn og land)NO: Forskjell: det tollsted hvor varene ble fremlagt (navn og land)PL: Niezgodno ´sci: urz$ad w ktÃ ³rym przedstawiono towar (nazwa i kraj)SK: Nezrovnalosti: Ã ¹rad, ktorÃ ©mu bol tovar predlo Ozen ´y (nÃ ¡zov a krajina)`;2. in paragraph 6:(a) the section which contains the words 'Export from . . . . . . . . . . (1) subject to restrictions`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Salida de (1) sometida a restriccionesDA: UdfÃ ¸rsel fra (1) undergivet restriktionerDE: Ausgang aus (1) BeschrÃ ¤nkungen unterworfenEL: ¸Ã ®Ã ¯Ã ¤Ã ¯Ã ² Ã ¡Ã °Ã ¼ (1) Ã µÃ °Ã ¯Ã ªÃ ¥Ã Ã ¬Ã ¥Ã ­Ã § Ã ³Ã ¥ Ã °Ã ¥Ã ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²EN: Export from (1) subject to restrictionFR: Sortie de (1) soumise Ã des restrictionsIT: Uscita dalla (dall') (1) soggetta a restrizioniNL: Verlaten van (1) aan beperkingen onderworpenPT: SaÃ ­da da (1) sujeita a restriÃ §Ã µesFI: Vienti (1) rajoitusten alaistaSV: UtfÃ ¶rsel frÃ ¥n (1) underkastad restriktionerCS: V ´yvoz z (1) podlÃ ©hÃ ¡ omezenÃ ­mHU: Indult (1) korlÃ ¡tozÃ ¡sok alÃ ¡ esikIS: Utflutningur fra (1) haour takmÃ ¶rkunumNO: UtfÃ ¸rsel fra (1) underlagt restriksjonerPL: WywÃ ³z z (1) podlega ograniczeniomSK: V ´yvoz z (1) podlieha obmedzeniam`;(b) the section which contains the words 'Export from . . . . . . . . . . (1) subject to duty`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Salida de (1) sujeta a pago de derechosDA: UdfÃ ¸rsel fra (1) betinget af afgiftsbetalingDE: Ausgang aus (1) Abgabenerhebung unterworfenEL: ¸Ã ®Ã ¯Ã ¤Ã ¯Ã ² Ã ¡Ã °Ã ¼ (1) Ã µÃ °Ã ¯Ã ªÃ ¥Ã Ã ¬Ã ¥Ã ­Ã § Ã ³Ã ¥ Ã ¥Ã °Ã ©Ã ¢Ã Ã ±Ã µÃ ­Ã ³Ã §EN: Export from (1) subject to dutyFR: Sortie de (1) soumise Ã impositionIT: Uscita dalla (dall') (1) soggetta a tassazioneNL: Verlaten van (1) aan belastingheffing onderworpenPT: SaÃ ­da da (1) sujeita a pagamento de imposiÃ §Ã µesFI: Vienti (1) maksujen alaistaSV: UtfÃ ¶rsel frÃ ¥n (1) underkastad avgifterCS: V ´yvoz z (1) podlÃ ©hÃ ¡ clu, danÃ ­m a poplatk °umHU: Indult (1) vÃ ¡m-, adÃ ³kÃ ¶telesIS: Gjaldskyldur utflutningur fra (1)NO: UtfÃ ¸rsel fra (1) belagt med avgifterPL: WywÃ ³z z (1) podlega op hatomSK: V ´yvoz z (1) podlieha poplatkom`;(c) the text of footnote (1) shall be replaced by the following:'(1) This endorsement shall comprise, as appropriate and in the language of the said endorsement, the words "Community", "the Czech Republic", or "Iceland", or "Norway", or "Poland", or "Slovakia", or "Switzerland", or "Hungary".`Article 2 Appendix II to the Convention shall be amended as follows:1. in Article 10 the section which contains the words 'Issued retroactively`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Expedido a posterioriDA: Udstedt efterfÃ ¸lgendeDE: NachtrÃ ¤glich ausgestelltEL: Ã Ã ªÃ ¤Ã ¯Ã ¨Ã Ã ­ Ã ¥Ã ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­EN: Issued retroactivelyFR: DÃ ©livrÃ © a posterioriIT: Rilasciato a posterioriNL: Achteraf afgegevenPT: Emitido a posterioriFI: Annettu jÃ ¤lkikÃ ¤teenSV: UtfÃ ¤rdat i efterhandCS: Vystaveno dodate Ocn OeHU: UtÃ ³lag kiÃ ¡llÃ ­tvaIS: Ã tgefi s eftir Ã NO: Utstedt i etterhÃ ¥ndPL: Wystawiony z moc$a wsteczn$aSK: VystavenÃ © dodato Ocne`;2. in the second subparagraph of Article 34 B (2), the section which contains the words 'application of the second subparagraph of Article 34 B (2) of Appendix II of the Convention of 20 May 1987`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: aplicaciÃ ³n del segundo pÃ ¡rrafo del punto 2 del artÃ ­culo 34 ter del apÃ ©ndice II del Convenio de 20 de mayo de 1987DA: anvendelse af artikel 34b, nr. 2, andet afsnit, tillÃ ¦g II til konventionen af 20. maj 1987DE: Anwendung von Artikel 34b Nummer 2 zweiter Unterabsatz der Anlage II des Ã bereinkommens vom 20. Mai 1987EL: Ã Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ Ã Ã ±Ã ¨Ã ±Ã ¯Ã µ 34Ã ¢ Ã ³Ã §Ã ¬Ã ¥Ã Ã ¯ 2 Ã ¤Ã ¥Ã ½Ã ´Ã ¥Ã ±Ã ¯ Ã ¥Ã ¤Ã Ã ¶Ã ©Ã ¯ Ã ´Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ¡Ã ±Ã ´Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã Ã  Ã ´Ã §Ã ² Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã ´Ã §Ã ² 20Ã Ã ² Ã Ã ¡ÃÃ ¯Ã µ 1987,EN: application of the second paragraph of Article 34 B (2) of Appendix II of the Convention of 20 May 1987FR: application de l'article 34 ter point 2 deuxiÃ ¨me alinÃ ©a de l'appendice II de la convention du 20 mai 1987IT: applicazione dell'articolo 34 ter, punto 2, secondo comma dell'appendice II della convenzione del 20 maggio 1987NL: toepassing van artikel 34 ter, punt 2, tweede alinea, van aanhangsel II bij de Overeenkomst van 20 mei 1987PT: aplicaÃ §Ã £o do ponto 2, segundo parÃ ¡grafo, do artigo 34 º B do apÃ ªndice 2 da ConvenÃ §Ã £o de 20 de Maio de 1987FI: 20 pÃ ¤ivÃ ¤nÃ ¤ toukokuuta 1987 tehdyn yleissopimuksen liitteessÃ ¤ II olevan 34 b artiklan 2 kohdan toista alakohtaa sovellettuSV: tillÃ ¤mpning av artikel 34 b punkt 2 andra stycket i bilaga II till konventionen av den 20 maj 1987CS: Pou OzitÃ ­ Ocl. 34 b, bod 2, druh ´y pododstavec p OrÃ ­lohy II Ã mluvy z 20. kv Oetna 1987HU: az 1987 mÃ ¡jus 20-i EgyezmÃ ©ny II. MellÃ ©klet 34b. cikk 2. bekezdÃ ©s mÃ ¡sodik albekezdÃ ©s alkalmazÃ ¡saIS: Beiting b-lidar 2. mgr. 2. tÃ ¶lul, 34. gr. II vidbÃ ¦tis vid samninginn frÃ 20. maÃ ­ 1987NO: anvendelse av Artikkel 34 b, paragraf 2, andre avsnitt av vedlegg II til konvensjonen av 20. mai 1987PL: zastosowanie Art. 34b ust.2, drugi podust$ep Za h.. II Konwencji z dn. 20. maja 1987SK: Uplatnenie OclÃ ¡nku 34 b, odsek 2, druh ´y pododsek prÃ ­lohy II Dohovoru z 20. mÃ ¡ja 1987`;3. in the second subparagraph of Article 44 the section which contains the words 'Limited validity`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Validez limitadaDA: BegrÃ ¦nset gyldighedDE: BeschrÃ ¤nkte GeltungEL: Ã Ã ¥Ã ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã Ã ­Ã § Ã ©Ã ³Ã ·Ã ½Ã ²EN: Limited validityFR: ValiditÃ © limitÃ ©eIT: ValiditÃ limitataNL: Beperkte geldigheidPT: Validade limitadaFI: Voimassa rajoitetustiSV: BegrÃ ¤nsad giltighetCS: OmezenÃ ¡ platnostHU: KorlÃ ¡tozott Ã ©rvÃ ©ny MuIS: Takmarka s gildissvi sNO: Begrenset gyldighetPL: Ograniczona wan Gzo ´s ´cSK: ObmedzenÃ ¡ platnost`;4. in Article 107 (1), the section which contains the words 'Simplified procedure`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Procedimiento simplificadoDA: Forenklet procedureDE: Vereinfachtes VerfahrenEL: Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´Ã ¥Ã µÃ ¬Ã Ã ­Ã § Ã ¤Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã Ã ¡EN: Simplified procedureFR: ProcÃ ©dure simplifiÃ ©eIT: Procedura semplificataNL: Vereenvoudigde regelingPT: Procedimento simplificadoFI: Yksinkertaistettu menettelySV: FÃ ¶renklat fÃ ¶rfarandeCS: Zjednodu Osen postupHU: Egyszer MusÃ ­tett eljÃ ¡rÃ ¡sIS: EinfÃ ¶ldu s afgrei sslaNO: Forenklet prosedyrePL: Procedura uproszczonaSK: Zjednodu Osen re Ozim`;5. in Article 109 (2), the section which contains the words 'Signature waived`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Dispensa de firmaDA: Fritaget for underskriftDE: Freistellung von der UnterschriftsleistungEL: Ã Ã ¥Ã ­ Ã ¡Ã °Ã ¡Ã ©Ã ´Ã ¥Ã Ã ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡Ã ¶Ã EN: Signature waivedFR: Dispense de signatureIT: Dispensa dalla firmaNL: Van ondertekening vrijgesteldPT: Dispensada a assinaturaFI: Vapautettu allekirjoituksestaSV: Befriad frÃ ¥n underskriftCS: OsvobozenÃ ­ od podpisuHU: AlÃ ¡Ã ­rÃ ¡s alÃ ³li mentessÃ ©gIS: Undanbegi s undirskriftNO: Fritatt for underskriftPL: Zwolniony ze sk hadania podpisuSK: Oslobodenie od podpisu`;6. in Article 121 (2), the section which contains the words 'Simplified procedure`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Procedimiento simplificadoDA: Forenklet procedureDE: Vereinfachtes VerfahrenEL: Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´Ã ¥Ã µÃ ¬Ã Ã ­Ã § Ã ¤Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã Ã ¡EN: Simplified procedureFR: ProcÃ ©dure simplifiÃ ©eIT: Procedura semplificataNL: Vereenvoudigde regelingPT: Procedimento simplificadoFI: Yksinkertaistettu menettelySV: FÃ ¶renklat fÃ ¶rfarandeCS: Zjednodu Osen ´y postupHU: Egyszer MusÃ ­tett eljÃ ¡rÃ ¡sIS: EinfÃ ¶ldu s afgrei sslaNO: Forenklet prosedyrePL: Procedura uproszczonaSK: Zjednodu Osen re Ozim`;7. in Article 122 (2), the section which contains the words 'Signature waived`, translated into all the languages of the countries which are currently Contracting Parties to the Convention, is replaced by the following:'ES: Dispensa de firmaDA: Fritaget for underskriftDE: Freistellung von der UnterschriftsleistungEL: Ã Ã ¥Ã ­ Ã ¡Ã °Ã ¡Ã ©Ã ´Ã ¥Ã Ã ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡Ã ¶Ã EN: Signature waivedFR: Dispense de signatureIT: Dispensa dalla firmaNL: Van ondertekening vrijgesteldPT: Dispensada a assinaturaFI: Vapautettu allekirjoituksestaSV: Befriad frÃ ¥n underskriftCS: OsvobozenÃ ­ od podpisuHU: AlÃ ¡Ã ­rÃ ¡s alÃ ³li mentessÃ ©gIS: Undanbegi s undirskriftNO: Fritatt for underskriftPL: Zwolniony ze sk hadania podpisuSK: Oslobodenie od podpisu`.Article 3 Annex IV (Comprehensive guarantee), Annex V (Guarantee for a single operation), Annex VI (Flat-rate guarantee) and Annex VII (Certificate of guarantee) to Appendix II to the Convention shall be replaced respectively by those contained in Annexes A, B, C and D to this Decision.Article 4 Appendix III to the Convention shall be amended as follows:1. In Annex IX to Appendix III 'Codes to be used in the forms for making T 1 and T 2 declarations`, under the heading 'Box 51: Intended transit offices`, in the list of codes applicable for the indication of countries, the following codes shall be added for the Czech Republic, the Republic of Hungary, the Republic of Poland and the Slovak Republic:>TABLE>Article 5 The forms referred to in Annexes IV, V, VI and VII to Appendix II to the Convention (Comprehensive guarantee, Guarantee for a single operation, Flat-rate guarantee and Certificate of guarantee) which were in use prior to the entry into force of this Decision may continue to be used, subject to the required drafting amendments, until stocks are exhausted or, at the latest, until 31 December 1998.Article 6 This Decision shall enter into force on 1 January 1997.Done at Brussels, 5 December 1996.For the Joint CommitteeThe ChairmanJames CURRIE(1) OJ No L 226, 13. 8. 1987, p. 2.ANNEX A 'ANNEX IV>START OF GRAPHIC>SPECIMEN ICOMMON TRANSIT PROCEDURE/COMMUNITY TRANSITCOMPREHENSIVE GUARANTEE(Comprehensive guarantee covering several transit operations under the Convention on a common transit procedure/several Community transit operations under the relevant Community Regulations)I. Undertaking by the guarantor1. The undersigned (1) ................................resident at (2) ................................hereby jointly and severally guarantees, at the office of guarantee of ................................up to a maximum amount of ................................in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland, and the Republic of Hungary, the Republic of Iceland, the Kingdom of Norway, the Republic of Poland, the Slovak Republic, the Swiss Confederation and the Czech Republic (3),any amount for which a principal (4) ................................may be or become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a common transit procedure/Community transit carried out by that person, including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidentals.2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested up to the limit of the abovementioned maximum amount, unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a common transit procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1.The competent authorities may, upon request of the undersigned and for any reasons recognized to be valid, defer the period within which the undersigned is obliged to pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned.This amount may not be reduced by the sums already paid in pursuance of this undertaking unless recourse is had to the undersigned in respect of a transit operation under the Convention on a common transit procedure/Community transit which began before the receipt of the earlier application for payment or during the 30 days following that receipt.(1) Surname and forenames, or name of firm.(2) Full address.(3) Delete the name of any Contracting Party or Parties of which the territory will not be used.(4) Surname and forenames, or name of firm, and full address of the principal.3. This undertaking shall be valid from the day of its acceptance by the office of guarantee.This guarantee may be cancelled at any time by the undersigned, or by the State in the territory of which the office of guarantee is situated.The cancellation shall take effect on the 16th day after notification thereof to the other party.The undersigned shall remain responsible for payment of the sums which become payable in respect of transit operations under the Convention on a common transit procedure/Community transit covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date.4. For the purpose of this undertaking the undersigned gives his address for service (1), as (2) ................................and, in each of the other States referred to in paragraph 1, as care of:State | Surname and forenames, or name of firm, and full addressThe undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him.The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service.The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance.Done at ................. on ................................(Signature) (3)II. Acceptance by the office of guaranteeOffice of guarantee ................................Guarantor's undertaking accepted on ................................(Stamp and signature)(1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond.(2) Full address.(3) The signature must be preceded by the following in the signatory's own handwriting: "Guarantee for the amount of . . . . . . . . . ." with the amount written out in full.>END OF GRAPHIC>`ANNEX B 'ANNEX V>START OF GRAPHIC>SPECIMEN IICOMMON TRANSIT PROCEDURE/COMMUNITY TRANSITGUARANTEE FOR A SINGLE OPERATION(Guarantee covering a single transit operation under the Convention on a common transit procedure/ a single Community transit operation under the relevant Community Regulations)I. Undertaking by the guarantor1. The undersigned (1) ................................resident at (2) ................................hereby jointly and severally guarantees, at the office of departure of ................................up to a maximal amount of ................................in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland, and the Republic of Hungary, the Republic of Iceland, the Kingdom of Norway, the Republic of Poland, the Slovak Republic, the Swiss Confederation and the Czech Republic (3),any amount for which a principal (4) ................................may be or become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a common transit procedure/Community transit carried out by that personfrom the office of departure of ................................to the office of destination of ................................in respect of the goods designated hereinafter, including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidentals.2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a common transit procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1.The competent authorities may, upon request of the undersigned and for any reasons recognized to be valid defer the period within which the undersigned is obliged to pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned.3. This undertaking shall be valid from the day of its acceptance by the office of departure.(1) Surname and forenames, or name of firm.(2) Full address.(3) Delete the name of any Contracting Party or Parties of which the territory will not be used.(4) Surname and forenames, or name of firm, and full address of the principal.4. For the purpose of this undertaking, the undersigned gives his address for service (1), as (2) ................................and, in each of the other States referred to in paragraph 1, as care of:State | Surname and forenames, or name of firm, and full addressThe undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him.The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service.The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance.Done at ............... on ................................(Signature) (3)II. Acceptance by the office of departureOffice of departure ................................Guarantor's undertaking accepted on .................to cover the T 1/T 2 (4)transit operation, issued on ......................under No ................................(Stamp and signature)(1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond.(2) Full address.(3) The signature must be preceded by the following in the signatory's own handwriting: "Guarantee".(4) Delete as appropriate.>END OF GRAPHIC>`ANNEX C 'ANNEX VI>START OF GRAPHIC>SPECIMEN IIICOMMON TRANSIT PROCEDURE/COMMUNITY TRANSITFLAT-RATE GUARANTEE(Flat-rate guarantee system)I. Undertaking by the guarantor1. The undersigned (1) ................................resident at (2) ................................hereby jointly and severally guarantees, at the office of guarantee of ................................in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland, and the Republic of Hungary, the Republic of Iceland, the Kingdom of Norway, the Republic of Poland, the Slovak Republic, the Swiss Confederation and the Czech Republic, any amount for which a principal may become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a common transit procedure/Community transit carried out by that person, including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidentals charges with regard to which the undersigned has agreed to be responsible by the issue of guarantee vouchers up to a maximum of ECU 7 000 per guarantee voucher.2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested up to ECU 7 000 per guarantee voucher, unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a common transit procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1.The competent authorities may upon request of the undersigned and for any reasons recognized to be valid, defer the period within which the undersigned should pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned.3. This undertaking shall be valid from the day of its acceptance by the office of guarantee.This guarantee may be cancelled at any time by the undersigned, or by the State in the territory of which the office of guarantee is situated.The cancellation shall take effect on the 16th day after notification thereof to the other party.The undersigned shall remain responsible for payment of the sums which become payable in respect of transit operations under the Convention on a common transit procedure/Community transit covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date.(1) Surname and forenames, or name of firm.(2) Full address.4. For the purpose of this undertaking the undersigned gives his address for service (1), as (2) ................................and, in each of the other States referred to in paragraph 1, as care of:State | Surname and forenames, or name of firm, and full addressThe undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him.The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service.The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance.Done at ................... on ................................(Signature) (3)II. Acceptance by the office of guaranteeOffice of guarantee ................................Guarantor's undertaking accepted on ................................(Stamp and signature)(1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond.(2) Full address.(3) The signature must be preceded by the following in the signatory's own handwriting: "Guarantee".>END OF GRAPHIC>`ANNEX D >REFERENCE TO A FILM>